TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-15-00153-CR



                                       The State of Texas, Appellant

                                                     v.

                                     Frances Anita Robinson, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
         NO. CR2013-267, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                                ORDER

PER CURIAM

                  The State of Texas has filed a motion to stay all proceedings in the district court

below pending this Court’s disposition of the State’s interlocutory appeal of the district court’s order

granting appellee Frances Anita Robinson’s motion to suppress.1 The State is statutorily entitled to

a stay under these circumstances.2 Accordingly, we grant the State’s motion and order a stay of the

proceedings below pending our disposition of the State’s appeal.

                  It is ordered on March 20, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish

        1
            See Tex. Code Crim. Proc. art. 44.01(a)(5).
        2
            See id. art. 44.01(e).